Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 24, 25, 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Han. (U.S. Application Pub. No. 2010/0171777 A1) 
	Han discloses the following claimed subject matter:
	Re-claim 21, 32, a printhead comprising an integrated circuit (550, fig.5; 650, fig.6), comprising:
an actuator (heater 674) to eject a fluid in response to a fire signal (see Fire_pulse; fig.6); and a monitor circuit (658, ¶ [0062]) coupled to the actuator to provide the fire signal in response to an enable signal based on a fault status (¶ [0052]), the monitor circuit to be set by the fire signal to block the fire signal to the actuator after a selected duration or if the enable signal is deactivated from a fault condition in the fault status. (see also ¶ [0067]-[0076])



Re-claim 25, 34, 35, wherein the monitor circuit is configured to indicate the fault by one of setting a register (ROM, ¶ [0078]) corresponding with the monitor circuit and with a fault condition signal output from the integrated circuit. (see also (¶ [0052], [0067]-[0076])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 23, 26-31, 36, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstedt et al. in view of prior art of record to Han.
Re-claim 37, Bergstedt discloses an integrated circuit , comprising: a fluid actuator to eject a print substance in response to an activated fire signal (¶ [0022], [0023]); a timer (118) that is started with the activated fire signal; and a blocking circuit (110, 112; figs.3A, 3B) operably coupled to the timer to block the fire signal to the fluid actuator if the timer has expired and the fire signal is not deactivated (see fire pulse circuit monitors to check whether the pulse width is more than 800 ns selected duration and if this is the case then the pulse is reduced to 0 voltage; ¶ [0057]-[0060]). Bergstedt also discloses the Schmitt trigger (24; fig.1, ¶ [0045]-[0046]) that triggered when the voltage threshold reaches a maximum allowable pulse duration. However, Bergstedt’s timer does not start with an enable signal based on a fault status; and the blocking circuit operably coupled to the timer to block the fire signal to the fluid actuator if the timer has expired and the fire signal is not deactivated or if the enable signal is deactivated from a fault condition in the fault status.
Han (shown in fig.6) discloses the use of the abnormal clock signal determination unit (506, 500) having the nFire-EN that is started with the fire pulse input to stop the driving of the heater when it is determined that an abnormal condition has occurred. (see also ¶ [0067]-[0076]). Since both Bergstedt  et al. and Han are in the same field of endeavor of fire pulse circuit protection, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bergstedt’s fire pulse circuit to include the clock enable signal. The reasons for doing such would have been to prevent the heater from electronically burning out due to an unlimited increase of a heater driving fire pulse and a continuous driving of the heater at a relatively high frequency. ¶ [0076]
	
Bergstedt further discloses the following claimed subject matter:
Re-claim 22, wherein the monitor circuit includes an analog timer (118).
Re-claim 23, wherein the analog timer includes a resistor- capacitor circuit. (see claim 3)
Re-claim 26, 27, the integrated circuit including a fire pad to receive the fire signal; and   wherein the monitor circuit is operably coupled to the fire pad to receive the fire signal. (see node A of fire pulse circuit (100), ¶ [0033])
Re-claim 28, 36, wherein the monitor circuit includes a timer (118) that is started with the activated fire signal, and a blocking circuit operably coupled to the timer to block the fire signal from reaching the fluid actuator if the timer has expired and the fire signal is not deactivated. (see ¶ [0057]-[0060], claim 3, fig.3)

Re-claim 30, 39, wherein the timer includes a buffer. (see register ¶ [0059])
Re-claim 31, 40, wherein the buffer includes a resistor- capacitor circuit. (see ¶ [0060] also timer (118) that includes a resistor- capacitor circuit, claim 3, fig.3)
Response to Amendment
Applicant's Amendment filed September 21, 2021 has been entered and carefully considered.
	Applicants’ arguments with respect to new issues that presents in the newly amended claims have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

September 30, 2021